 
EXHIBIT 10.35

 
EXECUTIVE EMPLOYMENT AGREEMENT
 


 
This EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made November 21, 2006
between CITIZENS FINANCIAL CORPORATION, a Kentucky corporation (“Employer”), and
JOHN D. CORNETT, an individual currently residing in Houston, Texas
(“Employee”).
 
RECITALS
 
Employer desires to employ Employee for the Employer Group, and Employee wishes
to accept such employment, upon the terms and conditions set forth in this
Agreement.
 
AGREEMENT
 
The parties, intending to be legally bound, agree to the following terms and
conditions of Employee’s employment by Employer. Anything to the contrary
notwithstanding, however, this Agreement and any and all obligations hereunder
are subject to the condition precedent that all of Employee’s obligations under
the Cornett Employment Agreement dated April 1, 2006 between Employee and
American Capitol Insurance Company and any related agreements (excluding
continuing confidentiality obligations) shall have been fully and finally
terminated prior to the Effective Date. Employee undertakes to deliver to
Employer evidence of such termination in form and substance satisfactory to
Employer as soon as it becomes available.
 
1.     DEFINITIONS
 
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
 
“Agreement” -- this Executive Employment Agreement, as amended from time to
time.
 
“Benefits” -- as defined in Section 3.3.
 
“Boards of Directors” -- the boards of directors of the constituents of the
Employer Group.
 
“Bonuses” -- as defined in Section 3.2.
 
“Change in Control” means the occurrence of any of the following events:
 
(a)     any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934) becomes the “beneficial owner” (as defined in
Rule 13d-3 of such Act), directly or indirectly, of securities of Employer
representing more than fifty percent (50%) of the total voting power represented
by Employer’s then outstanding voting securities, excluding (A) those persons
and entities included in the Schedule 13D filed by Darrell R. Wells with the
Securities and Exchange Commission with respect to Employer securities, as
heretofore and hereafter amended from time to time, and Margaret Ann Wells, his
wife, and all current or
 

Page 1 of  19


--------------------------------------------------------------------------------



future heirs, successors and affiliates to and of such persons and all trusts or
other entities established or maintained, or to be established or maintained,
for the benefit of such persons and their heirs, successors and affiliates
(collectively, the “Wells Family Interests”), (B) any employee benefit plan or
related trust sponsored or maintained by Employer, and (C) any corporation or
other entity owned, directly or indirectly, by all or substantially all of the
shareholders of Employer immediately prior to the transaction in substantially
the same proportions as their ownership of stock of Employer; provided, that, at
the time of the acquisition of such beneficial ownership interest, such person’s
beneficial ownership interest in Employer exceeds that of the Wells Family
Interests;
 
(b)     the consummation of the sale or disposition by Employer of all or
substantially all of Employer’s assets, other than a sale or disposition that
would result in the voting securities of Employer outstanding immediately prior
thereto continuing to represent (by being converted into voting securities of
the acquiring corporation or entity or its parent) more than fifty percent (50%)
of the total voting power represented by the voting securities of the acquiring
corporation or entity or its parent outstanding immediately after such sale or
disposition; or
 
(c)     the consummation of a merger or consolidation of Employer with any other
corporation or entity, other than a merger or consolidation that would result in
the voting securities of Employer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation or entity or its parent)
more than fifty percent (50%) of the total voting power represented by the
voting securities of Employer or such surviving corporation or entity or its
parent outstanding immediately after such merger or consolidation.
 
“Confidential Information” -- any and all:
 
(a)     trade secrets concerning the business and affairs of the Employer Group,
including without limitation products, past, current, and planned research and
development, current and planned distribution methods and processes, customer
lists, agent lists, current and anticipated customer requirements, market
studies, business plans, computer software and programs (including object code
and source code), and any other information, however documented, that is a trade
secret within the meaning of the Uniform Trade Secrets Act, KRS 365.880-.900;
 
(b)     information concerning the business and affairs of the Employer Group
including without limitation historical internal financial statements, financial
projections and budgets, historical and projected sales data, the names and
backgrounds of key personnel, and personnel training and techniques and
materials, however documented; and
 
(c)     notes, analyses, compilations, studies, summaries, and other material
prepared by or for the Employer Group containing or based, in whole or in part,
on any information included in the foregoing.
 
“Contract Year” -- a period of 12 months from the Effective Date or any
anniversary thereof.
 

Page 2 of  19


--------------------------------------------------------------------------------



“disability” -- as defined in Section 6.2.
 
“Effective Date” -- January 1, 2007.
 
“Employee” -- as defined in the heading of this Agreement.
 
“Employee Invention” -- any idea, invention, technique, modification, process,
or improvement (whether patentable or not) and any work of authorship (whether
or not copyright protection may be obtained for it) created, conceived or
developed by Employee, either solely or in conjunction with others, during the
Employment Period, or a period that includes a portion of the Employment Period,
that relates in any way to, or is useful in any manner in, the business then
being conducted or proposed to be conducted by the Employer Group, and any such
item created by Employee, either solely or in conjunction with others, following
termination of Employee’s employment with Employer, that is based upon or uses
Confidential Information. Notwithstanding the foregoing, Employee Invention does
not include the business process described in a certain provisional patent
application filed with the United States Patent and Trademark Office (the
“Patent Application”), a copy of which Employee has furnished to Employer on a
confidential basis, and any idea, invention, technique, modification, process,
or improvement and any work or authorship that developed by or for the business
Employee and others may establish to prosecute the Patent Application and
commercialize the business process it describes.
 
“Employer” -- as defined in the heading of this Agreement.
 
“Employer Group” -- Employer and one or more of the Principal Subsidiaries.
 
“Employment Period” -- the actual term of Employee’s employment by Employer,
beginning on the Effective Date and terminating as provided herein.
 
“for cause” -- as defined in Section 6.3.
 
“for convenience of Employer” -- as defined in Section 6.5
 
“for good reason” -- as defined in Section 6.4.
 
“Nominal Expiration Date” -- as defined in Section 2.2.
 
“person” -- any individual, corporation (including any non-profit corporation),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization or governmental body.
 
“Post-Employment Limitation Period” -- as defined in Section 9.3.
 
“President of Employer” -- Darrell R. Wells and his successors in office as
president of Employer.
 
“Principal Subsidiaries” -- the subsidiaries through which Employer may conduct
insurance or related businesses from time to time, presently consisting of (but
without
 

Page 3 of  19


--------------------------------------------------------------------------------



limitation) Citizens Security Life Insurance Company, United Liberty Life
Insurance Company, Citizens Insurance Company and Citizens Security Benefit
Services, Inc.
 
“Proprietary Items” -- as defined in Section 8.2.
 
“Salary” -- as defined in Section 3.1.
 
2.     EMPLOYMENT TERMS AND DUTIES
 
2.1     Employment. Employer hereby employs Employee, and Employee hereby
accepts employment by Employer, upon the terms and conditions set forth in this
Agreement.
 
2.2     Term. The term of Employee’s employment under this Agreement will begin
on the Effective Date and shall terminate on December 31, 2008 (the “Nominal
Expiration Date”). The Nominal Expiration Date shall be automatically extended
for successive periods of one year each ending on the next anniversary of the
Effective Date, unless either party shall give at least sixty (60) days notice
of termination of this Agreement as of the original or last extended Nominal
Expiration Date. This Agreement is subject to earlier termination as provided in
Section 6.
 
2.3     Duties.
 
(a)    Employee will have such offices and duties for the Employer Group as are
assigned or delegated to Employee by the President of Employer or the Boards of
Directors of the Employer Group, and will initially serve as executive vice
president and chief operating officer of Employer and as president and chief
operating officer of the Principal Subsidiaries.
 
(b)     Employee will devote substantially his entire business time, attention,
skill and energy exclusively to the business of the Employer Group in and from
its executive offices in Louisville, will use his best efforts to promote the
success of the Employer Group’s business, and will cooperate fully with the
President of Employer and the Boards of Directors of the Employer Group in the
advancement of the best interests of the Employer Group.
 
(c)     Employee may devote insubstantial amounts of time during Employer’s
office hours, as such office hours are listed from time to time in Employer’s
Employee Handbook (“Office Hours”) to the business Employee and others may
establish to prosecute the Patent Application and commercialize the business
process it describes. Employee may serve as a director and officer of the
business but shall not engage in day-to-day management and operation of the
business. Employee shall maintain reasonably detailed records of any time he
devotes during Office Hours to the business and furnish such records to the
President of Employer upon request. The President of Employer may present any
concerns to Employee, who shall have five (5) days to provide assurances
reasonably acceptable to the President of Employer regarding the extent of his
commitments to the business in the future. Employee may also devote
insubstantial amounts of time to activities in connection with personal
investments and
 

Page 4 of 19


--------------------------------------------------------------------------------



community affairs so long as they do not interfere with Employee’s duties under
this Agreement.
 
2.4     Relocation. Employee agrees to relocate his family residence and
domicile from Texas to Kentucky not later than June 30, 2007, subject to
extension for reasons beyond the control of Employee (such as an unfavorable
Houston real estate market) with the approval of Employer, which shall not be
unreasonably withheld.
 
3.     COMPENSATION
 
3.1     Salary. During the Employment Period, Employer will pay Employee a
salary at the annual rate of $195,000.00 (the “Salary”), which will be payable
bi-weekly less withholding according to applicable law and Employer’s customary
payroll practices.
 
3.2     Bonuses. Employer will pay the following additional sums to Employee
(“Bonuses”):
 
(a)     Employer will pay Employee a guaranteed bonus of $60,000, less the
amount of costs paid or reimbursed by Employer pursuant to Section 4.2, and less
withholding according to applicable law and Employer’s customary payroll
practices, on the first regular payday falling next after January 1, 2008.
 
(b)     During the Employment Period, Employee shall be eligible to participate
in bonus plans established by the Board of Directors of Employer, in its
discretion, for which senior executives are generally eligible, on the same
terms and conditions applicable to other senior executives.
 
3.3     Benefits. Employee will, during the Employment Period, be permitted to
participate in all such life insurance, hospitalization, major medical and
dental plans of Employer that may be in effect from time to time, on the same
terms and conditions under which other senior executives of Employer are
eligible under the terms of those plans (collectively, the “Benefits”).
 
4.     FACILITIES AND EXPENSES
 
4.1     Standard Items. During the Employment Period, Employer will furnish
Employee suitable office space, equipment, supplies and such other facilities
and personnel (including an assigned administrative assistant) for the
performance of Employee’s duties under this Agreement. Employer will pay on
behalf of Employee (or reimburse Employee for) actual and reasonable expenses
incurred by Employee at the request of, or on behalf of, Employer in the
performance of Employee’s duties pursuant to this Agreement, and in accordance
with Employer’s employment policies, but specifically including the following
whether or not addressed in such employment policies:
 
(a)     charges for cellular telephone usage not exceeding $1,000 per Contract
Year;
 

Page 5 of  19


--------------------------------------------------------------------------------



(b)     continuing education and license fees not exceeding $1,200 per Contract
Year; and
 
(c)     use of an automobile supplied by Employer or an automobile expense
allowance of $500 per calendar month.
 
Employee must file expense reports with respect to such expenses in accordance
with or corresponding to Employer’s policies regarding expense reimbursements.
 
4.2     Relocation Expenses. During the first Contract Year, Employer will also
pay on behalf of Employee (or reimburse Employee for) actual expenses incurred
by Employee in relocating his family residence and domicile from Houston to
Louisville and interim living expense in Louisville, including trips to and from
Houston and Louisville, up to a maximum of $60,000.
 
5.     VACATIONS AND HOLIDAYS
 
Employee will be entitled to paid vacation, holiday, personal, and sick days in
accordance with the policies of Employer in effect for its senior executives
from time to time, except that Employee’s paid vacation shall be not less than
four (4) weeks per Contract Year. Vacation may be taken by Employee at such time
or times as reasonably chosen by the Employee, on notice to the President of
Employer.
 
6.     TERMINATION
 
6.1     Events of Termination. Subject to the other provisions of this Section
6, the Employment Period, Basic Compensation, Bonuses, Benefits, and any and all
other rights of Employee under this Agreement or otherwise as an employee of
Employer will terminate:
 
(a)     on the Nominal Expiration Date;
 
(b)     upon the death of Employee;
 
(c)     upon the disability of Employee (as defined in Section 6.2) and its
continuation for sixty (60) consecutive days or ninety (90) days during any
twelve (12) month period, immediately upon notice from either party to the
other;
 
(d)     for cause (as defined in Section 6.3), immediately upon notice from
Employer to Employee, or at such later time as such notice may specify or at
such earlier time as Employee may then determine;
 
(e)     for good reason (as defined in Section 6.4), immediately upon notice
from Employee to Employer;
 
(f)     upon the resignation of Employee other than for good reason, upon not
less than two (2) weeks notice from Employee to Employer or at such earlier time
as Employer may then determine; or
 

Page 6 of  19


--------------------------------------------------------------------------------



(g)     for the convenience of Employer (as defined in Section 6.5), immediately
upon notice from Employer to Employee, or at such later time as such notice may
specify or at such earlier time as Employee may then determine.
 
6.2     Definition of Disability. For purposes of Section 6.1, Employee will be
deemed to have a “disability” if, by reason of a change in his physical or
mental condition, Employee is unable to or does not perform Employee’s duties
under this Agreement. Employer shall notify Employee if Employer at any time
claims that Employee has a disability. If Employee contests Employer’s claim,
the questions of the existence of the claimed disability and the approximate
date of its onset submitted to a medical doctor selected by written agreement of
Employer and Employee. If Employer and Employee cannot agree on the selection of
a medical doctor, each of them will select a medical doctor and the two medical
doctors will select a third medical doctor who will determine whether Employee
has a disability. The professional opinion of the medical doctor selected under
this Section 6.2 will be binding on both parties as to the questions submitted.
Employee must submit to a reasonable number of examinations by the medical
doctor selected under this Section 6.2, and Employee hereby authorizes the
disclosure and release to Employer of such determination and all supporting
medical records. If Employee is not legally competent, Employee’s legal guardian
or duly authorized attorney-in-fact will act in Employee’s stead, under this
Section 6.2, for the purposes of submitting Employee to the examinations, and
providing the authorization of disclosure, required under this Section 6.2.
 
6.3     Definition of “For Cause.” For purposes of Section 6.1, the phrase “for
cause” means: (a) Employee’s material breach of this Agreement, which breach
continues for a period of ten (10) days after Employer has given Employee
written notice thereof; (b) Employee’s failure to adhere to any written Employer
policy (including without limitation, its Code of Business Ethics and Conduct
and Insider Trading Policy) if Employee has been given a reasonable opportunity
to comply with such policy or cure his failure to comply (which reasonable
opportunity must be granted during the ten (10) day period preceding termination
of this Agreement); (c) the failure for more than ten (10) days of Employer and
Employee to agree on acceptable specific limitations on the time Employee may
devote to the business described in Section 2.3(c), (d) the appropriation (or
attempted appropriation) of a material business opportunity of the Employer
Group, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Employer Group,
except that this Section 6.3(d) shall not prohibit Employee’s purchase of equity
securities of Employer subject to its Insider Trading Policy and other generally
applicable policies; (e) the misappropriation (or attempted misappropriation) of
any of the Employer Group’s funds or property; or (f) the conviction of, the
indictment for (or its procedural equivalent), or the entering of a guilty plea
or plea of no contest with respect to, a felony, the equivalent thereof, or any
other crime with respect to which imprisonment is a possible punishment.
 
6.4     Definition of “For Good Reason.” For purposes of Section 6.1, the phrase
“for good reason” means (a) Employer’s breach of this Agreement, which breach
continues for a period of ten (10) days after Employee has given Employer
written notice thereof, (b) a material reduction in the duties or title of
Employee, (c) a relocation of Employer’s offices in and from which Employee is
expected to work beyond fifty (50) miles from where such offices are located on
the Effective Date of this Agreement, and (d) a Change of Control.
 

Page 7 of  19


--------------------------------------------------------------------------------



6.5     Definition of “For Convenience of Employer.” For purposes of Section
6.1, the phrase “for convenience of Employer” means a termination by Employer
for a reason other than pursuant to Section 6.1(c) or (d).
 
6.6     Termination Pay. Effective upon the termination of this Agreement,
Employer will be obligated to pay Employee (or, in the event of his death, his
designated beneficiary as defined below) only such compensation as is provided
in this Section 6.6, and in lieu of all other Salary or Bonus, which shall be in
settlement and complete release of all claims Employee may have against the
Employer Group. For purposes of this Section 6.6, Employee’s designated
beneficiary will be Employee’s spouse or such other individual beneficiary or
trust located at such address, as Employee may designate by notice to Employer
from time to time. Notwithstanding the preceding sentence, Employer will have no
duty, under any circumstances, to attempt to determine whether any beneficiary
designated by Employee is alive or to ascertain the address of any such
beneficiary, to determine the existence of any trust, to determine whether any
person or entity purporting to act as Employee’s personal representative (or the
trustee of a trust established by Employee) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative or trustee.
 
(a)     Termination upon Nominal Expiration Date. If this Agreement is
terminated because the term has reached the Nominal Expiration Date (as
extended, if applicable) and has not been extended, Employer will pay Employee
his Salary through such Nominal Expiration Date. In addition, if the Nominal
Expiration Date is not extended because Employer gave a notice of termination as
contemplated by Section 2.2, Employer will continue to pay Employee his Salary
in bi-weekly installments for an additional period of three (3) months after the
Nominal Expiration Date. The parties agree that Employer’s liability under this
paragraph (a) is to be reduced by any unemployment compensation benefits
Employee may receive after termination and that Employer may reduce its payments
to the extent of any such benefits.
 
(b)     Termination upon Death. If this Agreement is terminated because of
Employee’s death, Employer will pay Employee his Salary only through the end of
the pay period in which his death occurs. If such termination occurs prior to
the payment of the bonus described in Section 3.2(a), Employer will also pay
such bonus at the end of the pay period in which such termination occurs.
 
(c)     Termination upon Disability. If this Agreement is terminated by either
party as a result of Employee’s disability, as determined under Section 6.2,
Employer will pay Employee his Salary only through the end of the pay period in
which the effective date of such termination occurs. If such termination occurs
prior to the payment of the bonus described in Section 3.2(a), Employer will
also pay such bonus at the end of the pay period in which such termination
occurs.
 
(d)     Termination by Employer for Cause. If Employer terminates this Agreement
for cause, Employer will pay Employee his Salary only through the end of the pay
period in which the effective date of such termination occurs.
 

Page 8 of  19


--------------------------------------------------------------------------------



(e)     Termination by Employee by Resignation Other than for Good Reason. If
Employee terminates this Agreement by resignation other than for good reason,
Employer will pay Employee his Salary only through the end of the pay period in
which the effective date of such resignation occurs.
 
(f)     Termination by Employee for Good Reason or by Employer for the
Convenience of Employer. If Employee terminates this Agreement for good reason
or Employer terminates this Agreement for the convenience of Employer, Employer
will pay Employee his Salary through the end of the pay period in which the
effective date of such termination occurs. In addition, at the option of
Employee but subject to his obligation in Section 9.2(b) and if the effective
date of such termination occurs prior to the Nominal Expiration Date (as
extended if applicable), Employer will continue to pay Employee his Salary in
bi-weekly installments for an additional period of one year from the end of the
pay period in which the effective date occurs. If such termination occurs prior
to the payment of the bonus described in Section 3.2(a), Employer will also pay
such bonus at the end of the pay period in which such termination occurs.
 
(g)     Benefits. Employee’s accrual of, or participation in plans providing
for, the Benefits will cease at the effective date of the termination of this
Agreement, and Employee will be entitled to accrued and post-employment
Benefits, including accrued vacation time, pursuant to such plans only as
provided in such plans or applicable law (including without limitation “COBRA
benefits”).
 
7.     STOCK PURCHASE AGREEMENT.
 
7.1     Purchase Following Termination. At Employee’s request received within
thirty (30) days following the termination of this Agreement, other than a
termination pursuant to Section 6.1(d) (Termination by Employer for Cause) or
6.1(e) (Termination by Employee by Resignation Other Than for Good Reason), and
subject to the limitations hereinafter stated, Employer shall use its best
efforts to arrange for an offer or offers to purchase for cash a number of
shares designated by Employee of Employer’s Class A Stock acquired by Employee
after the date of this Agreement (“Employee Class A Stock”), in one or more
privately negotiated transactions with one or more third party purchasers at a
price or prices not less than the average of the reported transaction prices per
share for the Class A Stock in the preceding twenty (20) trading days on the
principal trading market for the Class A Stock or, if there is then no organized
trading market for the Class A Stock, at the value per share of the Class A
Stock as determined by the most recent annual appraisal of the Class A Stock
obtained by Employer in the ordinary course of business (which Employer agrees
to obtain in the event there no longer is an organized trading market for the
Class A Stock). If Employer is able to arrange such offers, Employee shall sell
all of the number of shares that he so designated at the cash price or prices so
offered and other usual and customary terms and conditions. If despite its best
efforts, Employer is unable to arrange for such offer or offers within ninety
(90) days after its receipt of Employee’s request, Employer shall, at Employee’s
option, exchange the number of shares that he so designated for shares of a new
series of Class B Stock having the characteristics substantially as described in
Exhibit A attached hereto and made a part hereof and valued at $100 per share
for purposes of the exchange.
 

Page 9 of  19


--------------------------------------------------------------------------------



7.2     Purchase Following Change of Control. At Employee’s request received
within thirty (30) days following a Change of Control either [i] during the
Employment Period or [ii] after a termination of the Employment Period other
than pursuant to Section 6.1(d) (Termination by Employer for Cause) or 6.1(e)
(Termination by Employee by Resignation Other Than for Good Reason) but not
later than December 31, 2016, and in either case subject to the limitations
hereinafter stated, Employer shall use its best efforts to arrange for an offer
or offers to purchase for cash all but not less than all shares of Employee
Class A Stock acquired by Employee after the date of this Agreement, in one or
more privately negotiated transactions with one or more third party purchasers
at a price or prices not less than the after-tax economic equivalent of the
consideration per share (in cash, securities or other property) received by the
persons who transferred control. If Employer is able to arrange such offers,
Employee shall sell all such shares at the cash price or prices so offered and
other usual and customary terms and conditions. If despite its best efforts,
Employer is unable to arrange for such offer or offers within ninety (90) days
after its receipt of Employee’s request, Employer shall, at Employee’s option,
exchange all such shares for shares of a new series of Class B Stock having the
characteristics substantially as described in Exhibit A attached hereto and made
a part hereof and valued at $100 per share for purposes of the exchange.
 
7.3     Employer’s obligations under this Section 7 to arrange for offer or
offers to purchase or to exchange shares of a new series of Class B Stock for
shares of Employee Class A Stock shall be limited to a maximum of one hundred
thousand (100,000) shares of Employee Class A Stock so purchased or exchanged.
 
8.     NON-DISCLOSURE COVENANT.
 
8.1     Acknowledgments by Employee. Employee acknowledges that (a) during the
Employment Period and as a part of his employment, Employee will be afforded
access to Confidential Information; (b) public disclosure of such Confidential
Information could have an adverse effect on the Employer Group and its business
and/or violate or create liability under federal securities laws and securities
exchange regulations; (c) the Employer Group will be at a substantial
competitive disadvantage if it fails to acquire exclusive ownership of each
Employee Invention; and (d) the provisions of this Section 8 are reasonable and
necessary to prevent the improper use or disclosure of Confidential Information
and to provide Employer with exclusive ownership of all Employee Inventions.
 
8.2     Agreements of Employee. In consideration of the compensation and
benefits to be paid or provided to Employee by Employer under this Agreement,
Employee covenants as follows:
 
(a)     Confidentiality
 
(i)    During and following the Employment Period, Employee will hold in
confidence the Confidential Information and will not disclose it to any person
except with the specific prior written consent of Employer or except as
otherwise expressly permitted by the terms of this Agreement.
 

Page 10 of  19


--------------------------------------------------------------------------------



(ii)     Any trade secrets of the Employer Group will be entitled to all of the
protections and benefits under the Uniform Trade Secrets Act (KRS 365.880-.900)
and any other applicable law. Employee hereby waives any requirement that
Employer submit proof of the economic value of any trade secret or post a bond
or other security.
 
(iii)     None of the foregoing obligations and restrictions applies to any part
of the Confidential Information that Employee demonstrates was or became
generally available to the public other than as a result of a disclosure by
Employee.
 
(iv)     Employee will not remove from the Employer Group’s premises (except to
the extent such removal is for purposes of the performance of Employee’s duties
at home or while traveling, or except as otherwise specifically authorized by
the President of Employer) any document, record, or computer software or code,
whether embodied in a disk or in any other form (collectively, the “Proprietary
Items”). Employee recognizes that, as between Employer and Employee, all of the
Proprietary Items, whether or not developed by Employee, are the exclusive
property of Employer. Upon termination of this Agreement by either party, or
upon the request of Employer during the Employment Period, Employee will return
to Employer all of the Proprietary Items in Employee’s possession or subject to
Employee’s control, and Employee shall not retain any copies or other physical
embodiment of any of the Proprietary Items.
 
(b)     Employee Inventions. Each Employee Invention will belong exclusively to
Employer. Employee acknowledges that all of Employee’s Employee Inventions are
works made for hire and the property of Employer, including any copyrights,
patents or other intellectual property rights pertaining thereto. If it is
determined that any such works are not works made for hire, Employee hereby
assigns to Employer all of Employee’s right, title, and interest, including all
rights of copyright, patent and other intellectual property rights, to or in
such Employee Inventions. Employee covenants that he will promptly:
 
(i)     disclose to Employer in writing any Employee Invention;
 
(ii)     assign to Employer or to a party designated by Employer, at Employer’s
request and without additional compensation, all of Employee’s right, title, and
interest to or in Employee Invention;
 
(iii)     execute and deliver to Employer such applications, assignments, and
other documents as Employer may request in order to apply for and obtain patents
or other registrations with respect to any Employee Invention;
 
(iv)     sign all other papers necessary to carry out the above obligations; and
 
(v)     give testimony and render any other assistance but without expense to
Employee in support of Employer’s rights to any Employee Invention.
 

Page 11 of  19


--------------------------------------------------------------------------------



8.3     Disputes or Controversies. Employee recognizes that should a dispute or
controversy arising from or relating to this Agreement be submitted for
adjudication to any court, arbitration panel, or other third party, the
preservation of the secrecy of Confidential Information may be jeopardized. All
pleadings, documents, testimony, and records relating to any such adjudication
will be maintained in secrecy and will be available for inspection by Employer,
Employee, and their respective attorneys and experts, who will agree, in advance
and in writing, to receive and maintain all such information in secrecy, except
as may be limited by them in writing.
 
9.     NON-COMPETITION, NON-SOLICITATION AND NON-INTERFERENCE
 
9.1     Acknowledgments by Employee. Employee acknowledges that: (a) the
services to be performed by him under this Agreement are of a special, unique,
unusual, extraordinary, and intellectual character; and (b) the provisions of
this Section 9 are reasonable and necessary to protect the Employer Group’s
business.
 
9.2     Covenants of Employee. In consideration of the acknowledgments by
Employee, and in consideration of the compensation and benefits to be paid or
provided to Employee by Employer, Employee covenants that he will not, directly
or indirectly:
 
(a)    during the Employment Period, except as permitted in Section 2.3 and
except in the course of his employment hereunder, engage or invest in, own,
manage, operate, finance, control, or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend Employee’s name or any similar name to, lend
Employee’s credit to or render services or advice to, any business whose
products or activities compete in whole or in part with the products or
activities of the Employer Group anywhere; provided, however, that Employee may
purchase or otherwise acquire up to (but not more than) five percent of any
class of securities of any enterprise (but without otherwise participating in
the activities of such enterprise) if such securities are listed on any
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934;
 
(b)    for as long as Employee is receiving salary continuation payments
pursuant to Section 6.6(f), engage or invest in, own, manage, operate, finance,
control, or participate in the ownership, management, operation, financing, or
control of, be employed by, associated with, or in any manner connected with,
lend Employee’s name or any similar name to, lend Employee’s credit to or render
services or advice to, any business whose products or activities compete in
whole or to any substantial degree with the products or third-party
administration activities of the Employer Group in any market; provided,
however, that Employee may purchase or otherwise acquire up to (but not more
than) five (5) percent of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) if such securities
are listed on any securities exchange or have been registered under Section
12(g) of the Securities Exchange Act of 1934.
 
(c)    whether for Employee’s own account or for the account of any other
person, at any time during the Employment Period and the Post-Employment
 

Page 12 of  19


--------------------------------------------------------------------------------



Limitation Period, solicit business of the same or similar type being carried on
by the Employer Group, from any person known by Employee to be a customer of the
Employer Group, whether or not Employee had personal contact with such person
during and by reason of Employee’s employment with the Employer Group;
 
(d)     whether for Employee’s own account or the account of any other person
(i) at any time during the Employment Period and the Post-Employment Limitation
Period solicit as an employee or agent any person who is or was an employee or
agent of the Employer Group at any time during the Employment Period or in any
manner induce or attempt to induce any employee or agent of the Employer Group
to terminate his employment or agency with the Employer Group; or (ii) at any
time during the Employment Period and the Post-Employment Limitation Period,
interfere with the Employer Group’s relationship with any person, including any
person who at any time during the Employment Period was an employee or agent of
the Employer Group; or
 
(e)     at any time disparage the Employer Group or any of its shareholders,
directors, officers, employees, or agents.
 
9.3     Additional Provisions.
 
(a)     For purposes of this Section 9, the term “Post-Employment Limitation
Period” means the one-year period beginning on the date of termination of
Employee’s employment with Employer.
 
(b)    If any covenant in this Section 9 is held to be unreasonable, arbitrary,
or against public policy, such covenant will be considered to be divisible with
respect to scope, time, and geographic area, and such lesser scope, time, or
geographic area, or all of them, as a court of competent jurisdiction may
determine to be reasonable, not arbitrary, and not against public policy, will
be effective, binding, and enforceable against Employee.
 
(c)    The period of time applicable to any covenant in this Section 9 will be
extended by the duration of any violation by Employee of such covenant.
 
(d)     Employee will, while the covenants under this Section 9 is in effect,
give notice to Employer, within ten (10) days after accepting any other
employment, of the identity of Employee’s employer. Employer may notify such
employer that Employee is bound by this Agreement and, at Employer’s election,
furnish such employer with a copy of this Agreement or relevant portions
thereof.
 
10.     GENERAL PROVISIONS
 
10.1    Injunctive Relief and Additional Remedy. Employee acknowledges that the
injury that would be suffered by the Employer Group as a result of a breach of
the provisions of this Agreement (including any provision of Sections 8 and 9)
would be irreparable and that an award of monetary damages to the Employer Group
for such a breach would be an inadequate remedy. Consequently, Employer will
have the right, in addition to any other rights it may have, to obtain
injunctive relief to restrain any breach or threatened breach or otherwise to
specifically
 
 
Page 13 of  19
 

--------------------------------------------------------------------------------

 
enforce any provision of this Agreement, and Employer will not be obligated to
post bond or other security in seeking such relief. Without limiting Employer’s
rights under this Section 10 or any other remedies of the Employer Group, if
Employee breaches any of the provisions of Section 8 or 9, Employer will have
the right to cease making any payments otherwise due to Employee under this
Agreement.
 
10.2    Covenants of Sections 8 and 9 are Essential and Independent Covenants.
 
      (a)    The covenants by Employee in Sections 8 and 9 are essential
elements of this Agreement, and without Employee’s agreement to comply with such
covenants, Employer would not have entered into this Agreement or employed or
continued the employment of Employee. Employer and Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer Group.
 
(b)     Employee’s covenants in Sections 8 and 9 are independent covenants and
the existence of any claim by Employee against the Employer Group under this
Agreement or otherwise will not excuse Employee’s breach of any covenant in
Section 8 or 9.
 
(c)     This Agreement will continue in full force and effect after termination
of Employee’s employment as is necessary or appropriate to enforce the covenants
and agreements of Employee in Sections 8 and 9.
 
10.3     Representations and Warranties by Employee.
 
(a)    Employee represents and warrants to Employer that the execution and
delivery by Employee of this Agreement do not, and the performance by Employee
of Employee’s obligations hereunder will not, with or without the giving of
notice or the passage of time, or both: (a) violate any judgment, writ,
injunction, or order of any court, arbitrator, or governmental agency applicable
to Employee; or (b) conflict with, result in the breach of any provisions of or
the termination of, or constitute a default under, any agreement to which
Employee is a party or by which Employee is or may be bound, including without
limitation any covenant not to compete.
 
(b)    Employee further represents and warrants that the information contained
in the [i] resume and [ii] completed Questionnaire for Prospective Officer
heretofore furnished by Employee to Employer is true, correct and complete in
all material respects as of the date of his signature of this Agreement.
 
10.4     Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or
 
Page 14 of 19

--------------------------------------------------------------------------------


 renunciation of the claim or right unless in writing signed by the other party;
(b) no waiver that may be given by a party will be applicable except in the
specific instance for which it is given; and (c) no notice to or demand on one
party will be deemed to be a waiver of any obligation of such party or of the
right of the party giving such notice or demand to take further action without
notice or demand as provided in this Agreement.
 
10.5    Binding Effect; Delegation of Duties Prohibited. This Agreement shall
inure to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including the
other members of the Employer Group and any entity with which any member of the
Employer Group may merge or consolidate or to which all or substantially all of
its assets may be transferred. The duties and covenants of Employee under this
Agreement, being personal, may not be delegated or assigned.
 
10.6    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by certified mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):
 
 

  If to Employer:  
Citizens Financial Corporation
Suite 300
The Marketplace
12910 Shelbyville Road
Louisville, Kentucky 40253-6149
Attention: President
 Facsimile No.: 502/212-267
      If to Employee: 
John Cornett
10922 Burgoyne Rd.
Houston, TX 77042
Facsimile No.: 713/784-4845

                                                                                                                    
10.7    Entire Agreement; Amendments. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be amended orally, but only by an agreement in writing signed by the parties
hereto.
 
10.8     Governing Law. This Agreement will be governed by the laws of the State
of Kentucky without regard to conflicts of laws principles.
 
10.9     Jurisdiction. Any action or proceeding seeking to enforce any provision
of, or based on any right arising out of, this Agreement may be brought against
either of the parties in the courts of the State of Kentucky, County of
Jefferson, or, if it has or can acquire
 
Page 15 of 19

--------------------------------------------------------------------------------


 jurisdiction, in the United States District Court for the Western District of
Kentucky, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on either party anywhere in
the world.
 
10.10     Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “paragraph” or “Sections” or
“paragraphs” refer to the corresponding parts of this Agreement unless otherwise
specified. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Unless otherwise expressly
provided, the word “including” does not limit the preceding words or terms.
 
10.11     Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
10.12     Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date above first written above.
 
 
 
 
CITIZENS FINANCIAL CORPORATION
 
 
 
By:     /s/ Darrell R. Wells                     
    Darrell R. Wells, President
 
 
       
 
 
 
         /s/ John D. Cornett                         
JOHN D. CORNETT



Exhibit A per Section 7
 
Attachments per Section 10.3(b)
    Employee’s Resume
    Employee’s completed Questionnaire for Prospective Officer
 

Page 16 of 19 


--------------------------------------------------------------------------------



Exhibit A per Section 7


Summary of Principal Terms of [INSERT YEAR OF ISSUANCE] Class B Convertible
Preferred Stock




Dividends:
The holders of [INSERT YEAR OF ISSUANCE] Class B Convertible Preferred Stock
(the “Class B Stock”) shall be entitled to receive, when and as declared by the
Board of Directors, out of funds legally available therefor, cumulative
quarterly dividends payable in cash on the first business day of January, April,
July and October in each year, beginning [INSERT FIRST DAY OF NEXT CALENDAR
QUARTER AFTER ISSUANCE, E.G. “APRIL 1, 2010”], at the annual rate of $5 per
share (as adjusted for any stock dividends, combinations or splits with respect
to such shares), and no more. Dividends payable on the Class B Stock for each
full dividend period shall be computed by dividing the annual dividend rate by
four (4). No dividends (other than those payable solely in Class A Stock) shall
be paid on any shares of Class A Stock at any time and for so long as there
shall not have been declared and paid (or set aside for payment) all amounts
necessary to pay in full any arrearage in dividends on the Class B Stock.
 
Liquidation
 
Preference:
The holders of Class B Stock shall be entitled to be paid, upon the voluntary or
involuntary liquidation, dissolution or winding up of the corporation, and
before any distribution is made to the holders of Class A Stock in respect of
such shares, an amount equal to $100 per share (such amount being the agreed
issuance price per share of the Class B Stock) (the “Class B Issuance Price”),
as adjusted for any stock dividends, combinations or splits with respect to such
shares, plus all declared or accrued but unpaid dividends thereon. The voluntary
sale, lease, exchange or transfer of all or substantially all of the
corporation’s property or assets to, or its consolidation or merger with, one or
more corporations shall not be deemed to be a voluntary or involuntary
liquidation, dissolution or winding up of the corporation.
   
Redemption:
At its option at any time, the corporation may redeem all of the outstanding
shares of Class B Stock by paying in cash therefor an amount equal to the Class
B Issuance Price, as adjusted for any stock dividends, combinations or splits
with respect to such shares, plus all declared but unpaid dividends thereon. The
corporation shall give each holder of Class B Stock not less than fifteen (15)
days prior written notice of its election to redeem all of the outstanding
shares of Class B Stock; provided, however, that each holder may thereupon
elect, by giving written notice to the corporation prior to the expiration of
such fifteen (15) day period, to convert all of his or its shares of Class B
Stock into Class A Stock as described below, whereupon the redemption right of
the corporation as described in this paragraph shall terminate.
   
Conversion:
Each share of Class B Stock shall be convertible, at the option of the holder
thereof at any time, into such number of fully paid and nonassessable shares of
Class A Stock equal to the number of Class A Stock from which the Class B

 
 
Page 17 of 19
 

--------------------------------------------------------------------------------

 
 



 
Stock was originally converted (as adjusted for any stock dividends,
combinations or splits).
   
Voting:
The holders of the Class B Stock shall be entitled to vote on all matters
presented to the holders of Class A Stock for a vote. The holder of each share
of Class B Stock shall have the right to one (1) vote for each share of Class A
Stock into which such share of Class B Stock could then be converted. Except as
provided below under the heading “Restrictive Covenant,” the holders of the
Class A Stock and Class B Stock shall vote together as one class.
   
Restrictive
 
Covenant:
So long as any shares of Class B Stock remain outstanding, the corporation shall
not, without the vote or written consent of the holders of at least a majority
of the Class B Stock, amend its Articles of Incorporation or Bylaws to change
any of the preferences, limitations or relative rights provided for the benefit
of the Class B Stock.






Page 18 of  19


--------------------------------------------------------------------------------



Attachments per Section 10.3(b)
 
Employee’s Resume
 
   Employee’s Completed Questionnaire for Prospective Officer
 
[Intentionally Omitted]


 
 
 
 
 
 
 
 
 

Page 19 of 19